Title: From John Adams to William Stephens Smith, 5 December 1812
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy December 5th. 1812

I received yesterday your favour of the 16th of last month. It is of no other use to ruminate upon the faults, Errors, and blunders of Congress and Washington in the revolutionary War, or upon those of Congress and Jefferson or Congress and Madison during the last twelve years; than to derive wisdom from their costly experience, and rectify our counsels and correct the conduct of our arms for the future. There are some truths in which every American Citizen ought, by this time, to agree: one of which is, that We ought from hence forward forever, at all hazards, and at any expence, to erect and maintain an irresistable Superiority of Naval Power upon all the Lakes and Water Communications, Unless both Nations will Stipulate, that neither Shall have a Single Cannon afloat upon any of them.
Another is that we ought to direct our most Strenuous Efforts, and to apply our most ample resources to the Establishment and Maintenance of a Naval Power Sufficient to protect our Commerce, our Atlantic Frontier and the Missisippi River.
The Frankness & promptitude of Military Gentlemen ought always to be the result of previous and cool deliberation and a perfect knowledge of the Subject. Hull and Burgoine & the Prince of Brunswick were prompt and frank to their disgrace and ruin. They would all Say, they meant to Speak daggers but use none.
The Address of the Delegates at Hartford to the Counties of Madison and Herkimer, is prettily written, with a lively, nimble pen; but is it not too fluent upon the Occation? Has it touched the nerve of Sensibility in the Nation, or in the Counties? Does it express the general Sense of the People? I should have advised the suppression of a few party reproaches, that I think are not well founded. The Allusion to Baltimore and King might have been Spared. However I presume they know best. if you are elected, you will find yourself in a new Scene of Life, where all your Patience, Prudence, Caution and Self Government will be indispensable. You will not Seldom have to pitty the Vanity and forgive the rudeness of gentlemen who will be loquacious, though vastly your inferiours in Age Rank and Services. I hope Dearborne Smyth and Harrrison will not go the way of Hull, and Van Ransaleer: but my Palsied Nerves quake for fear.—
Whether Madison or Clinton be Elected, he will deserve to be pittied; and ought to be supported with all the Energy and Unanimity possible: though there is reason to fear, that in the present discordant State of Society, Such felicity is not Attainable. A Peace with England, founded in Submission to disgraceful terms, by a Surrender of any Rights by the Law of Nations would not only be offensive, but really injurious to France and involve Us at once in a War with that Power; and however lightly, One Party may think of Such a War, and however ardently they may desire it, they would find it not easy to get rid of it. We could not annoy France who could not could hurt Us considerably: and We could hope to obtain no Satisfaction from either Power for the unnumbered Ships and Cargoes they have pyrated from Us. The Party aims at an Alliance with England and if they obtain it: farewell to Peace. A perpetual War with France and all her Allies must follow. While the divisions in our Nation and the Convulsions in Europe render the times difficult and perplexed, there never was more Occasion for Dr Moody’s doctrine, which was solemnly enjoyned upon me when I was going to Congress in 1774. “In times of difficulty and danger, when Men know not what to do; they ought to be very carefull that they do not do, they know not what”—I can do nothing but pray, and that I do most devoutly from my heart for the Blessing of Heaven upon the Counsels and Arms of our Country, and upon you and yours, whether you are to be publickly one of our Counsellors and defenders or not.
My Love to Abigail, Caroline and all; especially to All worthy Justus, with whom I was a little miffed, when he wisely refused to be one of my Captains; but applaud him and thank him for it now. I am not sure it would not now be Wisdom in you to avoid the Snare as he did then—
There is, they Say an intrepidity of Face and a magick in the Eye of some Serpents, which fascinates Birds, Squirrels & ratts into Jaws open to devour them. This Faculty, Quality, or Power, in Men, overcomes Women, Children and Men too of the highest Station very often. It is called an imposing countenance. You and I have seen it and its mysterious Effects in several of our great acquaintance, whome I will not name at present. I have seen it in one Instance where you hint that you have seen it. If you ever saw, Silas Deane you must have seen it in great perfection.
Affectionately yours
John Adams